   Case: 1:17-cv-03917 Document #: 107 Filed: 03/27/20 Page 1 of 10 PageID #:644




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

FRED D. WILSON,                                   )
                                                  )
              Plaintiff,                          )      No. 17 C 3917
                                                  )
       v.                                         )
                                                  )      Judge Edmond E. Chang
GHALIAH OBAISI, as Independent                    )
Executor of the Estate of Saleh Obaisi,           )
ARTHUR FUNK, LOUIS SCHICKER, and                  )
WEXFORD HEALTH SOURCES, INC.,                     )
                                                  )
              Defendants.                         )

                           MEMORANDUM OPINION AND ORDER

       Fred Wilson brings this civil-rights lawsuit, 42 U.S.C. § 1983, against certain

prison officials and medical-care personnel, alleging that they were deliberately

indifferent to his medical needs when he was an inmate at Stateville Correctional

Center.1 R. 82, Am. Compl. ¶ 1. Wilson names as defendants Dr. Saleh Obaisi,2 the

former Medical Director at Stateville; Dr. Arthur Funk, the former Regional Medical

Director for Wexford Health Sources (a private corporation that provides medical

services at Stateville); Dr. Louis Shicker,3 the former Agency Medical Director for the

Illinois Department of Corrections (or IDOC for short); and Wexford Health Sources.

Id. ¶¶ 4-7. One of the Defendants, Dr. Shicker, now moves to dismiss the Amended



       1The  Court has subject matter jurisdiction over this case under 28 U.S.C. § 1331.
       2As a formal matter, the named defendant is actually the Estate of Saleh Obaisi. After
Obaisi’s death in December 2017, Wilson replaced Obaisi with the Estate as the named
defendant. R. 43.
       3Although the case caption identifies this defendant as “Louis Schicker,” the Court

will use “Shicker” because that is how the Defendant spells it in his motion. See R. 88.
   Case: 1:17-cv-03917 Document #: 107 Filed: 03/27/20 Page 2 of 10 PageID #:645




Complaint for failure to adequately state a claim. Fed. R. Civ. P. 12(b)(6); R. 88. For

the reasons explained below, the motion is granted and Wilson’s suit is dismissed as

to Shicker with prejudice.

                                      I. Background

       For purposes of this motion, the Court accepts as true the factual allegations

in Wilson’s Amended Complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). At the

relevant time, Wilson was housed at Stateville Correctional Center in Illinois. Am.

Compl. ¶ 2. At some point in 2007, Wilson was lifting weights when he heard a pop

in his left shoulder and immediately felt pain there. Id. ¶ 13. In November 2007,

Wilson saw a Stateville doctor—alleged to be a “Dr. P. Ghosch”4—who documented

tenderness to palpation, as well as decreased strength and range of motion in the left

shoulder. Id. ¶ 17. Ghosch ruled out any degenerative joint disease or bursitis with

an x-ray. Id. ¶¶ 17-18.

       In January 2008, after Wilson continued to complain of left shoulder pain, he

was taken to the University of Illinois – Chicago Medical Center (UIC) for an MRI.

Am. Compl. ¶ 20. The attending physician there allegedly told Wilson that he would

probably need arthroscopic surgery to correct the problem and relieve the pain. Id.

¶ 22. Moreover, the MRI report ultimately showed moderate tendinopathy in the

distal supraspinatus tendon; moderate hypertrophy of the AC joint causing mild

compression on the underlying supraspinatus muscle; and small bony exostosis in the


       4 This is likely a misspelling of the name of Dr. Parthasarathi Ghosh, who was the
Medical Director at Stateville at one time. See Norwood v. Ghosh, 723 Fed. Appx. 357, 360,
361 (7th Cir. Jan. 26, 2018) (non-precedential disposition). But the Court will use the spelling
in the complaint.


                                               2
  Case: 1:17-cv-03917 Document #: 107 Filed: 03/27/20 Page 3 of 10 PageID #:646




lateral aspect of the acromion. Id. ¶ 21. Unfortunately, Wilson did not receive any

follow-up on the MRI or treatment for his shoulder until November 2008, when he

was referred to physical therapy after complaining of continued pain. Id. ¶¶ 23-24.

But the physical therapy did not start until May 2009, and then it was discontinued

after only a few sessions even though Wilson was still in pain. Id. ¶ 25.

      In October 2010, Wilson filed his first grievance relating to his left shoulder

condition. Am. Compl. ¶ 26. Then, sometime in 2011, the results of the January 2008

MRI were apparently “requested to be reprinted for further review.” Id. ¶ 27. And in

September 2011, Dr. I. K. Carter (Stateville’s Medical Director at the time) said he

would start giving Wilson cortisone steroid injections for the left shoulder. Id. ¶ 28.

The first injection was administered four months later, in January 2012. Id. ¶ 29. At

some point, Dr. Obaisi took over as the Medical Director at Stateville. Id. ¶ 31. Dr.

Obaisi continued to give Wilson steroid injections. Id. But in March 2014, despite

having gotten the injections for more than two years, Wilson told Dr. Obaisi that the

pain was worse than it had been in 2007 (back when the left shoulder was first

injured). Id. ¶ 33. Dr. Obaisi started giving Wilson cortisone steroid injections every

three months (instead of every six months), id. ¶ 35, but Wilson’s left shoulder pain

continued, id.¶ 38.

      Eventually, in September 2015, a request was submitted—presumably by

Stateville medical personnel—for Wilson to be sent to UIC for his chronic left

shoulder pain. See Am. Compl. ¶ 39. More than five months later, in late-January

2016, Wilson saw Dr. Benjamin Goldberg, an orthopedic spine doctor at UIC. Id. ¶ 40.




                                          3
   Case: 1:17-cv-03917 Document #: 107 Filed: 03/27/20 Page 4 of 10 PageID #:647




Dr. Goldberg noted a possible rotator cuff tear and requested a new MRI of Wilson’s

left shoulder, as well as a follow-up in three months. Id. The MRI, which was

conducted in July 2016, showed results similar to the 2008 MRI, except that the AC

joint hypertrophy was worsening and there was a new, suspected tear of the anterior

superior labrum. Id. ¶ 41. The UIC doctor also ordered an MRI of the cervical spine,

which Wilson eventually got in April 2017. Id. ¶¶ 42-43. Although the MRI showed

several small disc bulges, it indicated no nerve damage that could have been causing

Wilson’s left shoulder pain. Id. ¶ 43. All in all, from 2010 to 2017, Wilson ended up

filing six grievances “with Stateville” about his medical conditions. Id. ¶ 45.

                                   II. Legal Standard

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint generally need only

include “a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). This short and plain statement must “give the

defendant fair notice of what the … claim is and the grounds upon which it rests.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (cleaned up).5 The Seventh Circuit

has explained that this rule “reflects a liberal notice pleading regime, which is

intended to ‘focus litigation on the merits of a claim’ rather than on technicalities that

might keep plaintiffs out of court.” Brooks v. Ross, 578 F.3d 574, 580 (7th Cir. 2009)

(quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002)).




       5This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).


                                              4
  Case: 1:17-cv-03917 Document #: 107 Filed: 03/27/20 Page 5 of 10 PageID #:648




      “A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief may be granted.” Hallinan v. Fraternal Order of Police

of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). “[A] complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (cleaned up). These allegations

“must be enough to raise a right to relief above the speculative level.” Twombly, 550

U.S. at 555. The allegations that are entitled to the assumption of truth are those

that are factual, rather than mere legal conclusions. Iqbal, 556 U.S. at 678-79.

                                     III. Analysis

      Generally speaking, to successfully plead a § 1983 claim, a plaintiff must

adequately allege that the defendant acted under color of law and deprived the

plaintiff of a federal constitutional or statutory right. Thurman v. Vill. of Homewood,

446 F.3d 682, 687 (7th Cir. 2006). For prisoner medical-care cases in particular, “a

plaintiff must allege an objectively serious medical condition and an official’s

deliberate indifference to that condition.” Perez v. Fenoglio, 792 F.3d 768, 776 (7th

Cir. 2015). But § 1983 liability must be premised on personal liability only: “liability

does not attach unless the individual defendant caused or participated in [the]

constitutional deprivation.” Rasche v. Vill. of Beecher, 336 F.3d 588, 597 (7th Cir.

2003) (cleaned up). See Walker v. Taylorville Corr. Ctr., 129 F.3d 410, 412-14 (7th Cir.

1997) (affirming dismissal of § 1983 claims against defendant where the “complaint

did not so much as assert that he was involved directly and personally, or that

anything was done with his knowledge and consent.”).




                                           5
   Case: 1:17-cv-03917 Document #: 107 Filed: 03/27/20 Page 6 of 10 PageID #:649




       Here, Shicker correctly argues that the Amended Complaint lacks any facts

that could possibly tie him personally to the alleged inadequacies in Wilson’s medical

care at Stateville. 6 R. 89, Def.’s Br. at 3-4. Aside from the caption, the Amended

Complaint mentions Shicker only twice: in the introductory paragraph when listing

all the Defendants, and then again to allege that Shicker was “IDOC’s Agency

Medical Director during at least part of the time period during which Plaintiff’s

claims arose.” Am. Compl. ¶ 6. So there is nothing to suggest that Shicker was

somehow personally involved in Wilson’s medical care. In fact, the only medical

professionals who treated Wilson, according to the Amended Complaint, were two

physicians at UIC, as well as physical therapist Jose Becerra, nurses at the “nurse

sick clinic,” and Drs. Ghosch, Carter, and Obaisi at Stateville. See generally id.

       It is true that even if Shicker did not personally treat Wilson, Shicker could

still “be deemed to have sufficient personal responsibility if he directed the conduct

causing the constitutional violation, or if it occurred with his knowledge or consent.”

See Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001) (cleaned up). Once

again, though, Wilson’s allegations fail to support such an inference. Specifically,

Wilson alleges that “[e]ach of the Defendants was aware of Plaintiff’s medical

condition, through (a) [his] grievances, (b) communications from [him], (c) encounters

with [him] wherein he complained of continuous left shoulder pain, and/or (d) through

seeing [him] for medical treatment.” Am. Compl. ¶ 51. But absent some fact that could



      6BecauseWilson acknowledges that he is not suing Shicker in his official capacity for
damages, R. 95, Pl.’s Resp. Br. at 3, there is no need to address Shicker’s Eleventh
Amendment argument, R. 89, Def.’s Br. at 2-3.


                                            6
  Case: 1:17-cv-03917 Document #: 107 Filed: 03/27/20 Page 7 of 10 PageID #:650




plausibly implicate Shicker himself, this sweeping allegation is impermissibly

conclusory. See Iqbal, 556 U.S. at 678 (explaining that a complaint must contain more

than “naked assertion[s] devoid of further factual enhancement.” (cleaned up)).

      Similarly, Wilson’s assertion that he wrote “numerous prison officials” about

his medical condition also fails to create a plausible link between Shicker and the

alleged misconduct. See R. 95, Pl.’s Resp. Br. at 4; see also Arnett v. Webster, 658 F.3d

742, 759 (7th Cir. 2011) (“There must be a causal connection or affirmative link

between the action complained about and the official sued[.]”). Even giving Wilson

the benefit of all reasonable inferences, he does not actually allege that he wrote to

Shicker, nor—at minimum—that someone to whom he wrote would have, in the

ordinary course, discussed the letters with Shicker.

      The same goes for Wilson’s argument that he alerted Shicker to the alleged

misconduct by filing “numerous grievances[.]” Pl.’s Resp. Br. at 3-4. For one, Wilson

specifically alleges in the Amended Complaint that he “filed written grievances with

Stateville[,]” not with IDOC. Am. Compl. ¶ 45 (emphasis added). Wilson has not

alleged any facts about Shicker’s duties as IDOC’s “Agency Medical Director” at all,

let alone any that connect Shicker with grievances filed at Stateville. And there is

nothing to suggest what type of inmate-specific grievances from Stateville (if any)

would ever reach the “Agency Medical Director” for IDOC—again, the job

responsibilities of that role are not alleged. So even giving Wilson the benefit of

reasonable inferences, no facts allow the Court to make an inferential leap to

Shicker’s personal involvement.




                                           7
   Case: 1:17-cv-03917 Document #: 107 Filed: 03/27/20 Page 8 of 10 PageID #:651




        Moreover, the defense is correct that Wilson’s reliance on Heard v. Tilden, 809

F.3d 974 (7th Cir. 2016), is misplaced. See R. 96, Def.’s Reply Br. at 3; Pl.’s Resp. Br.

at 3. In Heard, the Seventh Circuit reversed the dismissal of Shicker (yes, the same

Shicker) from a § 1983 deliberate-indifference claim alleging that he acted with

deliberate indifference when he failed to stop the delays in the plaintiff’s medical

treatment. See Heard, 809 F.3d at 980-81. But in Heard, the plaintiff explicitly

alleged that Shicker failed to stop the delays in treatment, even though Shicker

himself had actual knowledge that the delays were causing Heard to suffer pain. Id.

In contrast, and as explained above, Wilson’s allegations do not support the inference

that Shicker personally knew of Wilson’s medical condition, let alone that he was

directly involved in the choice to delay treatment. So Heard is distinguishable. The

outcome might be different if, say, Wilson had alleged that Shicker regularly

reviewed medical grievances from Stateville, or that Shicker personally supervised

one of the Stateville doctors who treated Wilson (and in such a way that it would have

given Shicker personal knowledge about Wilson). But Wilson alleges nothing of the

sort.

        Nor has Wilson alleged any systemic violation at Stateville that could be

attributed to Shicker. Under § 1983, senior officials can be held liable for systemic

constitutional violations—even if they were not personally aware of the plaintiff’s

specific complaints. See, e.g., Antonelli v. Sheahan, 81 F.3d 1422, 1428-29 (7th Cir.

1996). But here, Wilson alleges that the inadequate medical care he received “was

caused, at least in part, by Wexford’s policy or practice of delaying or refusing




                                           8
  Case: 1:17-cv-03917 Document #: 107 Filed: 03/27/20 Page 9 of 10 PageID #:652




necessary medical care as a means of reducing costs.” Am. Compl. ¶ 54 (emphasis

added). In other words, Wilson does not allege a systemic violation by the Illinois

Department of Corrections. And there is nothing in the Amended Complaint to

suggest, at the very least, that Shicker’s responsibilities as IDOC’s Agency Medical

Director included overseeing Wexford’s provision of medical services. See, e.g.,

Antonelli, 81 F.3d at 1428-29 (dismissing claims of “localized, non-systemic

violations” as to Cook County sheriff and IDOC director because neither could

“realistically be expected to be personally involved in resolving a situation pertaining

to a particular inmate unless it were of the gravest nature.”). So, because there are

no facts to support an inference that Shicker was (1) somehow responsible for Wexford

policies or (2) was aware of a systemic violation, Shicker cannot be liable for the

alleged injuries in this case. See Sanville, 266 F.3d at 740. Shicker must be dismissed

from this suit.

                                   IV. Conclusion

      For the reasons discussed above, Shicker’s motion to dismiss is granted.

Because Wilson already amended the complaint once, and because there are no

proposed additional factual allegations in the response brief, the dismissal of the

claims against Shicker is with prejudice. (Wilson may move to reconsider and attach

a proposed second amended complaint if he truly believes there is a reasonable basis




                                           9
  Case: 1:17-cv-03917 Document #: 107 Filed: 03/27/20 Page 10 of 10 PageID #:653




in law and fact to do so.) The status hearing of April 7, 2020 is reset to May 5, 2020,

at 9:30 a.m.

                                                     ENTERED:

                                                           s/Edmond E. Chang
                                                     Honorable Edmond E. Chang
                                                     United States District Judge

DATE: March 27, 2020




                                          10
